Title: Thomas Boylston Adams to William Smith Shaw, 8 September 1799
From: Adams, Thomas Boylston
To: Shaw, William Smith


          
            
              Dear William.
              Germantown 8th: September 1799
            
            I have your favor of the 31st: ulto: with an enclosure for R. Peters Junr: which shall be delivered as soon as an opportunity of sending it, presents— I have not yet found means to forward the last enclosure you made me—which is rather the effect of misfortune than neglect, though you doubtless will think I have no excuse for being nine weeks within 3 miles of the Bishops, without having made one single visit there. The fact is, I have been very little from the spot of my retreat in any direction except to Frankford, where I last week attended Court & took the oath as a practitioner therein. I hope that the money which a licence to practise costs, may be placed at good interest, but the prospect is barren—
            I shall have to attend another Court next this week at Frankford, where a Cred Debtor of my brother is to avail himself of the cheating insolvent law of this State passed last year, and under which the most flagrant frauds & perjuries are practised. The debtor always gets out, unless you can convict him of perjury by discovering property which he has not disclosed. The man in question, is a swindling fellow, who borrowed money of my brother at the Hague, to prevent his going to Jail in Holland. It seems he has not been able to escape it here. His name, J P. Ripley.
            This morning (the 10th: Septr) I got your favor of the 2d: with enclosures, for which accept my cordial thanks. The affray between Livermore & Lee, had fallen under my observation, but the pieces I had never seen, except Lee’s publication. Fisher Ames’s remark, that “a character, even unjustly aspersed, never appears so unsullied, as before,” occurs forcibly to my recollection on this occasion.
            One of my speculative letters to you of the latter end of July, remains, I think yet unacknowledged—I wont be sure however— The subject most descanted on was, my attempting to renew an acquaintance with School & College books— I notice this circumstance for no particular reason, though a doubt exists whether it reached you.— Several of my letters went to town by different private conveyances

and some of them might have miscarried naturally enough. At present we have a regular post Office established here during the fever.
            The Aurora pronounces the letters which appeared a few days since in the papers, relative to the assassination of the frenchmen at Rastadt, a bare faced forgery. The story is so consonant to my own suspicions & to the appearances which struck our notice in the relation on the french side, that I think them genuine, though their coming here first from St Sebastian is against them. We shall soon know the fact.
            The mortality in Philadelphia increases slowly—for many days the average was about 20. and has never exceeded 31. A long spell of rainy weather has prevailed and we hope checked the disease in a degree. Several useful men have fallen within a short time.
            I have nothing of moment to say further than an assurance / of the esteem & friendship / of
            
              T. B. A.
            
          
          
            If you can obtain for me the words of the patriotic songs, written by Mr: Paine, I shall thank you— There are two or three. Quincy will ask for them of the Author, if you give him a hint with my best remembrance. Paine has a claim on me for a retribution, which on occasion I shall be happy to make. I think highly of his poetic talents, and wish he might meet as much admiration & encouragement as his genius merits. A professional poet cannot live here by his trade, & unluckily he is seldom fit for any other— I think, that when the Gods make a man poetical, it is a sure mark of their vengeance not their mercy.
          
        